Citation Nr: 1721572	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-03 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to July 1973.
This matter is before the Board of Veterans'Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) in May 2012.  A transcript of that hearing is in the record.  In February 2015 and September 2016 the Board remanded the matter to schedule a videoconference hearing (which was cancelled) and a Travel Board hearing, respectively.  A Travel Board hearing was held before the undersigned in October 2016; a transcript of the hearing is in the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.
§ 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
	
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to this claim.  The Veteran's sole theory of entitlement to the benefit sought herein is one of presumptive service connection under 38 U.S.C.A. § 1116 (i.e, that his ischemic heart disease should be presumed to be due to exposure to herbicides in service.  It is not in dispute that he has a diagnosis of ischemic heart disease.  If his exposure to herbicides were to be established, such would be dispositive.

The Veteran asserts he was exposed to herbicides while serving on the U.S.S. Goldsborough (DDG-20).  A Formal Finding on the Unavailability to Verify In-Country Vietnam Service, dated in January 2013, determined that the Naval Citation received in May 2012 stated that the Veteran served aboard the U.S.S. Goldsborough in the official waters of Vietnam, but the record provided no conclusive proof of in-country Vietnam service.  An August 2012 statement from the Defense Personnel Records Information Retrieval System (DPRIS) found that the history of the U.S.S. Goldsborough did not reveal that the ship was subjected to Agent Orange being sprayed along the coastline of the Republic of Vietnam, but it did note that the ship conducted operations in the vicinity of the Song Giang River in November 1967.  The statement specifically noted that the office did not conduct deck log research because the dates provided for research exceeded 60 days.

The Veteran does not allege that he set foot in Vietnam, but he testified at the October 2016 Travel Board hearing that his ship entered the inland waterways of Vietnam during Operation Sea Dragon.  He stated that the U.S.S. Goldsborough went up the Song Giang (also Sông Huong or Huong Giang) River in October or November 1967 and shelled a fuel dump, destroyed watercraft and bridges and received incoming fire from coastal artillery.  He also stated that the ship, at times, was approximately100 yards offshore when operations were conducted on the Song Giang.  The aforementioned details in the matter would likely be verifiable, at least in part, by a review of information entered in deck logs.  It has been verified that he served aboard the U.S.S. Goldsborough from September 15, 1967  to August 1, 1968 and that the ship conducted operations in the official waters of the Republic of Vietnam from September 11, 1967, to September 30, 1967, and in the coastal waters of North Vietnam from October 1, 1967 to October 17, 1967 and
November 3, 1967 to November 18, 1967. 

Under the U.S. Court of Appeals for Veterans Claims (Court) decision in Gray v. McDonald, 27 Vet. App. 313 (2015), the Board is tasked with determining whether the ship on which the Veteran served operated in the inland waterways of Vietnam (exposing those aboard to airborne sprayed herbicides).  This fact cannot be definitively determined based on evidence currently in the record, and exhaustive development for information that would enable such determinations is necessary. [In Gray the Court held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regard to offshore areas not traditionally considered inland waterways (based essentially on the ship's proximity to areas where spraying may have occurred).]
For that determination (based on the Veteran's report of the ship conducting operations approximately 100 yards from shore and navigating up the Song Giang River), information regarding the Goldsborough's routes through the waters of Vietnam while the Veteran was on board is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  The AOJ should arrange for exhaustive development for information that would serve to corroborate the Veteran's account that the U.S.S. Goldsborough participated in operations on the Song Giang River in October or November 1967.  The search for information must include the deck log entries for the U.S.S. Goldsborough (with the parameters of the search encompassing the period from October 1, 1967 to November 30, 1967 when that ship conducted operations in the official waters of Vietnam) and bearing on the exact location of the U.S.S. Goldsborough (in relation to its proximity to the Republic of Vietnam) in accordance with the Court's ruling in Gray. 

If the information sought is unavailable (cannot be obtained) there should be explanation in the record why that is so, with the scope of the search described.

2. The AOJ should also contact the appropriate agency (Federal records repository or certifying military agency, to include the relevant service department (the United States Navy), National Archives Modern Military Branch, National Personnel Records Center (NPRC), Joint Service Records Research Center (JSRRC)) to determine whether the route of the U.S.S. Goldsborough through the official waters of Vietnam while the Veteran was aboard the ship ever placed it in officially recognized inland waters of Vietnam or in a harbor or in sufficiently close proximity to Vietnam's shore as to create a risk of exposure to airborne herbicides.  If possible, the closest distance the Goldsborough came to land in Vietnam should be established for the record. 

3. The AOJ should then make a finding of fact for the record regarding whether or not while the Veteran was on board the Goldsborough it was in waters where exposure to airborne herbicides was a reasonable possibility.  The AOJ should prepare a listing of the evidence considered in connection with these determinations. 

4. The AOJ should then review the record and readjudicate the claim in light of the factual determination made.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

